Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


James Schwing, Appellant                             Appeal from the 207th District Court of
                                                     Comal County, Texas (Tr. Ct. No. CR2014-
No. 06-15-00162-CR          v.                       385). Opinion delivered by Chief Justice
                                                     Morriss, Justice Moseley and Justice
The State of Texas, Appellee                         Burgess participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
Schwing pled true to only the second enhancement allegation. As modified, the judgment of the
trial court is affirmed.
        We note that the appellant, James Schwing, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED APRIL 20, 2016
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk